OSCN Found Document:AMENDMENT TO RULE 16 OF RULES OF STATE BD. OF EXAMINERS OF CERTIFIED COURTROOM INTERPRETERS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






AMENDMENT TO RULE 16 OF RULES OF STATE BD. OF EXAMINERS OF CERTIFIED COURTROOM INTERPRETERS2015 OK 44Decided: 06/15/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 44, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 
 

 

IN RE: AMENDMENT TO RULE 16 OF THE RULES OF THE STATE BOARD OF EXAMINERS OF CERTIFIED COURTROOM INTERPRETERS



ORDER


The Supreme Court of Oklahoma hereby adopts the amendment to Rule 16 of the Rules of the State Board of Examiners of Certified Courtroom Interpreters, Title 20, Ch. 23, Appendix II, as submitted to this Court with the approval of the Board of Examiners of Certified Courtroom Interpreters. Effective immediately, Rule 16 is amended as set forth in the attached Exhibit.

DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 15th DAY OF JUNE, 2015.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR


 

 
EXHIBIT
OKLAHOMA STATUTES, TITLE 20 - Courts
CHAPTER 23 - Courtroom Interpreters
Appendix II - Rules of the State Board of Examiners of Certified Courtroom Interpreters
Rule 16. Enrollment 
a) As provided in 20 O.S. §1702, the Board is authorized to determine and establish levels of interpreter certifications and specialization certificates, as the Board deems necessary and appropriate. Accordingly, the two levels of spoken-language interpreter certification recognized in the Oklahoma courts are "Registered" and "Certified." All candidates who successfully meet the certification requirements set forth in these Rules and have otherwise been found and approved by the Board to be fit and proper persons shall be recommended by the Board to the Supreme Court for official enrollment as Certified or Registered Courtroom Interpreters. Any individual enrolled as a Certified or Registered Interpreter is qualified to engage in courtroom interpreting and translating in the Oklahoma state courts, and is hereby recognized as "a certified courtroom interpreter or translator" for the purposes of 20 O.S. §1703(E). The Administrative Office of the Courts shall maintain the current roll (also referred to as the "registry") of all active Registered and Certified Courtroom Interpreters.
b) Provisional Status Interpreters do not become officially enrolled, and do not hold an official certification. The purpose of provisional status is to provide the courts with a temporary list of minimally qualified interpreters while the Oklahoma interpreter certification program is under development.
c) The court shall endeavor to obtain the services of a courtroom interpreter with the highest available level of credential prior to accepting services of an interpreter with lesser certification and skill.
d) As provided in 20 O.S. §1710, when good cause is shown and the court has determined that it would not be practical, within a reasonable time frame, to secure the services of a Registered or Certified Interpreter, the court may utilize the services of a Provisional Interpreter or other person who does not hold a Registered or Certified credential. Whenever possible, any court proceeding interpreted by a Provisional Interpreter, Registered Interpreter, or other person who is not enrolled as a Registered or Certified Interpreter shall be audio recorded and the recording shall be made an official part of the record as required by 20 O.S. §1710 and Supreme Court Rule 1.410.

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


Title 20. Courts
 CiteNameLevel
 20 O.S. Rule 16, EnrollmentCited


Citationizer: Table of Authority


Cite
Name
Level


Title 20. Courts
 CiteNameLevel
 20 Ohio St. 1702, Duties and Powers of State Board of Examiners of Certified Courtroom InterpretersCited
 20 Ohio St. 1703, Qualifications of Applicants for Certification - Certification Required - Provisional CertificationCited
 20 Ohio St. 1710, Use of Services of Non-Certified Person - Good CauseDiscussed